ORDER
SHEPARD, Chief Justice.
Indiana Admission and Discipline Rule 28, Section 21({) provides that all funds collected by the Clerk of the Supreme Court on behalf of the Indiana Supreme Court Disciplinary Commission shall be maintained by the Clerk in a special account, to be designated the Supreme Court Disciplinary Fund. It further provides that the Clerk shall make disbursements from the Disciplinary Fund upon vouchers approved by the Chief Justice.
Indiana Admission and Discipline Rule 29, Section 7(a) provides that all funds collected by the Clerk of the Supreme Court on behalf of the Indiana Commission for Continuing Legal Education shall be maintained by the Clerk in a special account, to be designated the Continuing Legal Education Fund. It further provides that the Clerk or a specified Deputy Clerk shall have the authority to issue checks for making disbursements from the Continuing Legal Education Fund after approval of payment by the Executive Committee of the Commission for Continuing Legal Education and the Chief Justice or, for amounts of Five Hundred Dollars ($500.00) or less, the Supreme Court Administrator.
On April 15, 1994, this Court issued an Order in case number 95800-9404-MS-8355, directing that certain of the responsibilities of the Office of the Clerk delineated in Admission and Discipline Rules 23, Section 21(F), and Rule 29, Section T(a), be exercised by a specified Deputy Clerk within the Office of the Clerk of the Supreme Court and that other responsibilities for administration of the Disciplinary Commission Fund and the Continuing Legal Education Fund be transferred from the Office of the Clerk to the Disciplinary Commission and the Commission for Continuing Legal Education.
On or shortly after April 15, 1994, the Clerk of the Supreme Court declined to carry out the responsibilities of that office as set out in the order of April 15, 1994 and delivered to the Supreme Court all books and papers related to the Disciplinary Commission Fund and the Continuing Legal Education Fund. Since then, the Disciplinary Commission and the Continuing Legal Education Commission have administered their respective funds and the combined account into which attorney's annual combined fee payments are deposited without the services of the Office of the Clerk of the Supreme Court.
The current and duly elected Clerk of the Indiana Supreme Court, H. John Okeson, has expressed his willingness and desire to resume any and all responsibilities for collection and administration of funds paid for use by the Disciplinary Commission and the Commission for Continuing Legal Education Fund that the Court deems appropriate.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:
1. The Clerk of the Supreme Court shall maintain a suitable account in a financial institution for the exclusive purpose of holding the combined fee payments and any penalties thereon that are made annually by Indiana attorneys pursuant to Admission and Discipline Rule 23, Section 21 and Admission and Discipline Rule 29, Section 7 (hereinafter "the combined account"). The Clerk shall administer this account as follows:
a. The Clerk shall maintain the checkbook and account records for the deposit of funds into and the disbursement of funds from the combined account.
b. The Clerk shall have signature authority over the combined account.
c. The Clerk shall maintain all financial records relating to the combined account and shall report on the status of the combined account from time-to-time to the Executive Secretary of the Disciplinary Commission and the Executive Director of the Commission for Continuing Legal Education.
*680d. The Clerk shall collect attorney annual fee payments and promptly deposit the same into the combined account.
e. The Clerk shall keep accurate and timely records of the identity of funds in the combined account and shall promptly disburse from the combined account to the Disciplinary Commission and the Commission for Continuing Legal Education all funds to which each agency is entitled.
2. The Disciplinary Commission Fund shall be administered by the Disciplinary Commission and the Executive Secretary thereof as follows:
a. All disbursements from the combined account by the Clerk to the Disciplinary Commission Fund and all other funds collected by the Disciplinary Commission shall be promptly deposited into a suitable account or accounts in a financial institution or institutions.
b. Disbursements from the Disciplinary Commission Fund shall be made solely upon vouchers signed by the Chief Justice of this Court, unless the Chief Justice shall, by prior order, approve the payment of certain regularly recurring expenses upon the request of the Executive Secretary. All salaries to be paid shall be specifically ordered and approved by the Supreme Court.
3. The Continuing Legal Education Fund shall be administered by the Commission for Continuing Legal Education and the Exeeu-tive Director thereof as follows:
a. All disbursements from the combined account by the Clerk to the Continuing Legal Education Fund and all other funds collected by the Commission for Continuing Legal Education shall be promptly deposited into a suitable account or accounts in a financial institution or institutions.
b. Disbursements from the Continuing Legal Education Fund shall first be approved by the Executive Committee and then shall be approved by the Chief Justice if the amount is over five hundred dollars ($500.00) and by the Supreme Court Administrator if the amount is five hundred dollars ($500.00) or less. All salaries to be paid shall be specifically ordered and approved by the Supreme Court.
All Justices concur.